Opinion
Robert E. Quinn, Chief Judge:
A special court-martial convicted the accused of unauthorized absence, in violation of Article 86, Uniform Code of Military Justice, 10 USC § 886, and failure to obey a general regulation prohibiting marriage in the Philippines, without the written permission of the Commander, U. S. Naval Forces, Philippines, in violation of Article 92, Uniform Code of Military Justice, 10 USC § 892. At trial, and again before the board of review, the accused contended the regulation was invalid in that it constituted an unlawful restraint on his personal right to marry. The contention was overruled. We granted review to consider the correctness of the ruling.
Both parties agree on some general principles. They agree that a military order or regulation is legal if it protects or promotes morale, discipline, good order, and the usefulness of the command. United States v Martin, 1 USCMA 674, 5 CMR 102. They also agree that an order of the kind mentioned may reasonably limit the exercise of a personal right. United States v Martin, supra; United States v Milldebrandt, 8 USCMA 635, 25 CMR 139; see also United States v Wilson, 12 USCMA 165, 30 CMR 165. There is sharp disagreement, however, on the reasonableness of the instant regulation.
The present regulation is a revision of a previous regulation on the subject which a board of review held to be illegal. United States v Nation, February 21, 1958 (WC NCM 57-01899). On certificate for review by The Judge Advocate General of the Navy, we affirmed that decision. United States v Nation, 9 USCMA 724, 26 CMR 504. The Government maintains that the provisions of the earlier regulation, which were found to constitute an unreasonable and arbitrary restraint on the personal right to marry, have been eliminated in the revised regulation, and that, as presently worded, the regulation is a wholly reasonable limitation of the individual’s freedom of action in a command located on foreign soil. On the other hand, the accused contends that, even as redrafted, the regulation violates his rights under the United States Constitution, and bears no reasonable relation to military duty. Six separate grounds of invalidity are alleged.
First, the accused contends that the regulation is an intrusion into religious practices and cannot be asserted against a civilian. The contention is predicated upon a provision requiring the military person seeking permission to marry and the prospective spouse, who might be á civilian, to meet with a military chaplain. The chaplain is required to “advise and counsel both parties on the sanctity of marriage, the seriousness of the marriage contract, and, if applicable, the potential difficulties in inter-racial marriages.” COMNAYPHIL INSTRUCTION 5800.1 E, November 5, 1958, paragraph 5. Both branches of the argument lack merit. Paragraph 4 expressly limits applicability of the regulation to per-*389sous “subject to the jurisdiction of Article 2, Uniform Code of Military Justice, with the exception of reserve personnel on inactive duty and retired personnel.” 10 USC § 802. Operation of the regulation upon a prospective civilian spouse is wholly incidental to its regulation of military personnel. Civilian conduct may be circumscribed by the conduct of military personnel in response to lawful orders, but that consequence does not transform a lawful order into an unlawful one. United States v Martin, supra; see also United States v Silva, 9 USCMA 420, 26 CMR 200. As far as religious liberty is concerned, there is absolutely nothing in the fact, or in subject-matter, of the interview that interferes with the exercise of the applicant’s religious beliefs. True, the regulation speaks of the sanctity of marriage, but the reference does not purport to establish the place of marriage in the religious beliefs of a particular applicant. Marriage is basic to all societies, and the United States Supreme Court has said that it is in “its very nature a sacred obligation.” To remind, or to inform a person of the fundamental nature of marriage is not to promote or to interfere with his religious beliefs. Nor does the requirement of an interview with the chaplain violate the constitutional prohibition against “an establishment of religion.” However high or thick the wall of separation between church and state, the interview provision does not breach that wall. It does not force, influence, or encourage the applicant to profess any religious belief or disbelief. Cf. Everson v Board of Education, 380 US 1, 91 L ed 711, 67 S Ct 504. It simply requires the chaplain, whose special training and background indicate his qualifications for the task, to provide information on a matter of great importance to persons who are reasonably expected to need that information. The requirement, in fact, is substantially like the salutary statutory rule that persons entering on active duty shall have “carefully explained” to them certain specially relevant Articles of the Uniform Code of Military Justice, Article 187, supra, 10 USC § 937. It is also like orientation on current developments in the political and economic fields. It does not compel anyone to change his personal attitudes toward religion or marriage. We discern no basis upon which it can, reasonably be said that the chaplain’s interview aids or discourages any one religion, all religions, or no religion.
Two other requirements are cited as evidence of the unreasonably restrictive nature of the regulation. These are as follows: (1) Presentation of a medical certificate showing the applicant and the intended spouse to be free from mental illness, infectious venereal disease, active tuberculosis or major communicable disease; (2) written consent from a parent or guardian if the parties are under twenty-one years of age.
The argument in each instance is essentially directed to availability of other means of protecting the health and well-being of the military community than to the reasonableness of the requirements. Suffice it for present purposes to say that the medical requirement relates to patently serious diseases; consequently, if the regulation is otherwise valid, the requirement is entirely reasonable and consistent with usual statutory limitations on the right to marry. The consent provision also has the sanction of common practice. The cut-off age differs from that in civilian jurisdictions, but twenty-one years of age is frequently considered the time of transition from youth to adulthood in the eyes of the law. Consequently, we may put aside further discussion of these requirements to reach the more central question of whether the right of servicemen to marry while serving overseas is the proper subject of reasonable regulation by appropriate military commanders. That question was expressly reserved in the Nation case.
Activities of American military personnel in foreign countries may have different consequences from the same activities performed in the United States. United States v Martin, supra; United States v Yunque-Burgos, 3 USCMA 498, 13 CMR 54. What may *390be relatively unimportant in an American environment can be tremendously significant in a foreign background. For example, marriage in the United States to a person having active tuberculosis may not be cause for too great concern because of the availability of medical facilities for treatment, cure, and control of the spread of the disease ; but in a foreign community where the medical services may be few, and demands upon the service very heavy, it may be necessary to prohibit military personnel from marrying a civilian suffering from such condition in order to safeguard the health and morale of other military personnel. Other examples of real dangers that might flow from the unrestricted marriage of personnel in foreign countries are readily at hand. We need only say that, in our opinion, a military commander may, at least in foreign areas, impose reasonable restrictions on the right of military personnel of his command to marry.
Finally, the accused contends that, as applied in practice the present regula-tion is invalid because it requires an arbitrary “cooling off period” like that of the predecessor regulation which was condemned in the Nation case. The argument is based on the accused’s testimony that it takes “approximately three months” for an application to be approved and returned through the chain of command. Additionally, the accused contends that an “irritated” superior, could “easily delay forwarding the paper on through the chain of command.” Two circumstances show the lack of merit in the argument. First, the regulation itself contemplates expeditious processing of an application.1 Secondly, since the accused filed no application at all, he can hardly contend that, as applied to him, the regulation subjected him to an inordinate waiting period between application and marriage. Cf. United States v Voorhees, 4 USCMA 509, 544, 16 CMR 83, dissenting opinion by Judge Brosman; see also United States v Dickenson, 6 USCMA 438, 448, 20 CMR 154.
The decision of the board of review is affirmed.
Judge LatimeR concurs in the result.

 Paragraph 7a reads as follows: “Proper timing is essential to facilitate the expenditious _ [sic] processing of marriage permission request.”